Lumpkin, J.
1. The written contract involved in this ease was construed when it was formerly before this court (115 Ga. 471) ; and it was then held that the account against the defendant, on which the suit was based, was an asset in the hands of the receiver, within" the meaning'of that contract. The account due by the plaintiff to the firm, as the ease was then presented, appeared to have arisen by purchase at the sale made by the agent in whose hands the property was placed by the parties. At the subsequent trial, evidence was introduced to show that in fact the account which the plaintiff owed did not so arise, but was a debt due to the firm. But this would not alter the decision as to the status, as assets, of the debt due by the defendant, as determined by the former decision of this court.
2. Under the former ruling of this court construing the written contract between the parties, and which is binding in this case, the account against the defendant was an asset, and it was not competent to prove by parol a previous agreement that it should not pass to the plaintiff with other assets, under the terms of the written contract.
3. None of the other grounds of the motion for a new trial require a reversal. Judgment reversed.

All the Justices concur.